PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ebinger et al.
Application No. 15/606,053
Filed: 26 May 2017
For: THERAPEUTIC DEVICE FOR RESPIRATORY PASSAGES
Attorney Docket Number: ENGEL-127        
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed November 9, 2020, to accept a delayed submission of certified copy of a foreign application.

The petition is DISMISSED.

A petition under 37 CFR 1.55(f) to accept a delayed submission of a certified copy of a foreign application requires a timely filed claim of foreign priority under 37 CFR 1.55(b)(1). Here, the foreign priority claim was not timely filed.

37 CFR 1.55(d)(1) provides that:

The claim for priority must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application in an original application filed under 35 U.S.C. 111(a), except as provided in paragraph (e) of this section. The claim for priority must be presented in an application data sheet (§ 1.76(b)(6) ) and must identify the foreign application to which priority is claimed by specifying the application number, country (or intellectual property authority), day, month, and year of its filing.

In this application, no timely priority claim was made to the application for which a certified copy was provided. The Application Data Sheet (ADS), filed May 26, 2017, misidentified the county/IP code by including DE, not the correct EP, as the country code.  In order to make a proper benefit claim the correct application number, county/IP office code, and filing date must all be provided within the 4 or 16 month period set forth at 37 CFR 1.55. (see 37 CFR 1.55(c)(1) and 1.76(b)(6)). The ADS attempting to correct the error was filed November 5, 2020, outside of this time period.



A petition under 37 CFR 1.55(e) for a delayed claim of priority is appropriate in this situation. A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)(6)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m);
	(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); 
(4)	the above-identified nonprovisional application must be filed within 12 months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was not filed later than twelve months (six months in the case of a design application) of the filing date of the foreign application.  This right of priority may be restored upon petition pursuant to 37 CFR 1.55(c) if the above-identified nonprovisional application was filed after 12 months (six months in the case of a design application) of the filing date of the foreign application but within 2 months of this period; and
(5) 	a certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies. 

Regarding item (1), a properly marked ADS must be filed. 37 CFR 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information. 37 CFR 1.76(c)(2) states, in pertinent part, that the corrected ADS must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed.

MPEP § 601.05(a)(II) states in pertinent part that a corrected ADS accompanying a request to change the applicant under 37 CFR 1.46(c) must show the changes in applicant information relative to the applicant information on the most recent filing receipt.

The ADS filed November 5, 2020 is not properly marked up to identify the information being added relative to the most recent filing receipt mailed June 5, 2017. Specifically, the incorrect 

Regarding item (2), applicant may apply the previously paid petition fee of $220.00 to the petition fee required under 37 CFR 1.17(m).

Regarding item (3), applicant must include a proper statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional. In addition, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).

In this instance, the petition under 37 CFR 1.55 will be filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm'r Pat. 1988). Petitioner's failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant's delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.
	
It is additionally noted that a Notice of Allowance was mailed November 17, 2020. A petition to accept a delayed foreign priority claim is considered an amendment within the meaning of 37 CFR 1.312, which states that any amendment after allowance must be filed before or with payment of the issue fee. Therefore, no amendment after allowance may be accepted after payment of the issue fee. Any renewed petition to accept the delayed benefit claim must be filed prior payment of the issue fee. Any petition filed after payment of the issue fee will be 

A corrected Filing Receipt accompanies the decision. While a Filing Receipt was provided on February 25, 2021, petitioner is not entitled to the priority shown in the absence of a grantable petition under 37 CFR 1.55(e).

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-4914. 

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions
	
Enclosure: Corrected Filing Receipt



    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)